                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                       :
 JARED L. TAYLOR                                       :     CIVIL ACTION
                              Plaintiff,               :
          vs.                                          :      NO. 2:19-cv-00912-AJS
                                                       :
 BREAK THE FLOOR PRODUCTIONS                           :
 LLC D/B/A NUVO                                        :
       And                                             :
 NICHOLAS HENDERSON                                    :
                                                       :     JURY TRIAL DEMANDED
                              Defendants.              :


                          STIPULATION FOR DISMISSAL WITHOUT
                         PREJUDICE PURSUANT TO F.R.C.P. 41(a)(1)(ii)

        The parties by and through their counsel hereby stipulate that pursuant to F.R.C.P.

41(a)(1)(ii), this matter is hereby voluntarily dismissed by the parties without prejudice. The parties

stipulate that this dismissal is not in any way intended to be a dismissal of the merits of Plaintiff’s

claims and shall not constitute a final judgment on the merits. Further, Plaintiff shall be permitted to

refile the claims in his Amended Complaint against Break the Floor Productions LLC and Nicholas

Henderson, in the Clarion County Court of Common Pleas, and Defendants agree the statute of

limitations is tolled for 90 days from the date of filing of this stipulation for that reason.



 Matzus Law LLC                                        Goldberg Segalla LLP

  /s/ Jason Matzus______                                /s/ Sean T. Stadelman_____
 Jason Matzus Esquire                                  Sean T. Stadelman, Esquire
 Attorneys for Plaintiff                               Attorneys for Defendants



                                                                           BY THE COURT

                                                                           ________________________
                                                                           J. A. Schwab



24753532.v1
